Citation Nr: 1732850	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  05-32 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for autonomic neuropathy, dysautonomia, and bradycardia with pacemaker.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from November 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2014, the Board denied the Veteran's appeal regarding his claim for an initial increased rating.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 memorandum decision, the Court vacated and remanded the claim.

In December 2016, the Board remanded this matter for further development, to include performing a VA examination.

The issue of entitlement to service connection for coronary artery disease was raised by the Veteran's representative in his July 2017 argument, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 3.155. 

As will be discussed in further detail below, this matter must once again be remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its December 2016 remand, the Board requested that the Veteran be afforded an additional VA examination to determine the severity of his service-connected autonomic neuropathy.  The examiner was to review the claims file and perform any studies, tests, and evaluations deemed necessary.  The examiner was to describe the current nature and severity of the disability and was to describe any functional loss and manifestations of symptoms that were or could be to any degree, the result of the service-connected disability.  For all manifestations or symptoms identified, to include MET limitations or ventricular ejection fraction, the examiner was to explicitly opine whether those results were associated, caused, or resulted from the service-connected autonomic neuropathy, dysautonomia, and bradycardia with pacemaker. 

In conjunction with his claim, the Veteran was afforded a VA examination in March 2017.  The Veteran had a METs reading of 5-7.  The examiner reported that the Veteran's METs were also affected by comorbid conditions such as diabetic neuropathy, bilateral knee condition, shoulder pains, and deconditioning.  He further indicated that most middle-aged individuals had a METs reading of 5-7 and most elderly individuals had a METs of 3-5, irrespective of heart function.  It was concluded that the Veteran's LVEF was a more accurate representation of cardiac function at that time.  

Following an examination, the examiner rendered diagnoses of autonomic neuropathy, dysautonomia, bradycardia with pacemaker, and CAD.  He observed that CAD was diagnosed by mycoardial perfusion testing in February 2014.  The examiner further stated that there were multiple factors increasing the risk of CAD in the Veteran, such as diabetes mellitus, hypertension, hyperlipidemia, deconditioning, history of smoking, and natural aging.  He stated it was not possible to determine the precise percentage each risk factor played on the overall condition of CAD.  

The Veteran's representative, in his July 2017 written argument, noted that the Veteran had Agent Orange exposure and an ischemic heart disease.  Therefore, the Veteran's disability had to be reframed in such a manner that acknowledged service connection for the Agent Orange related condition, CAD.  The Board notes that the Veteran has been found to have had service in Vietnam.  The Board further observes that the diseases presumed to be associated with herbicide exposure include, in pertinent part, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  

Given the medical evidence on file and the Veteran's representative's arguments, a claim of service connection for coronary artery disease based on Agent Orange exposure is raised.  This issue will have an impact on the Veteran's pending claim for a higher rating for autonomic neuropathy, dysautonomia, and bradycardia with pacemaker.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a decision for the claim for service connection for coronary artery disease.

2.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

